Citation Nr: 1718055	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a skin disorder, including eczema and cutaneous T-cell lymphoma (skin cancer).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran has a separately docketed appeal pending as to the issue of entitlement to service connection for a skin disorder, including eczema and cutaneous T-cell lymphoma (skin cancer), claimed as due to radiation exposure, for which he was afforded a hearing before the Board at the RO in May 2010.  That claim was subsequently remanded in May 2016 and has not been returned to the Board for appellate review.  As such, that issue is not addressed herein.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing in his June 2013 substantive appeal.  To date, he has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a videoconference hearing before the Board.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the local RO in Detroit, Michigan, in accordance with his request to address the issue of entitlement to service connection for an acquired psychiatric disorder.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

